DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elastic stopper being attached to the case member, as recited in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-4 are objected to because of the following informalities:  
In regards to claim 1, line 1, the phrase “A door handle device for a vehicle, comprising” should be changed to “A door handle device for a vehicle, the door handle device comprising,” in line 5, the phrase “the closed position” should be changed to “the predetermined closed position” so as to be consistent with the language of line 4, in lines 6 and 7, the phrase “that can hold the handle member at the closed position against the urging device” should be changed to “capable of holding the handle member at the predetermined closed position,” in line 10, the phrase “can be brought” should be changed to “is capable of being brought,” in lines 10 and 11, the phrase “either one of the case member and the handle member” should be changed to “the case member,” in lines 11 and 12, the phrase “to another of the case member and the handle member” should be changed to “to the handle member,” in line 13, the phrase “is formed into a shape capable” should be changed to “is shaped so as to be capable,” in line 14, the phrase “the one member” should be changed to “the case member,” in lines 14 and 15, the phrase “swinging in a closing direction thereof has reached the closed position” should be changed to “is swung toward and reaches the predetermined closed position,” in line 16, the phrase “the one member side” should be changed to “the case member,” in line 18, the phrase “the one member” should be changed to “the case member,” and in line 19, the phrase “open swing thereof from the closed position” should be changed to “to swing toward the predetermined open position from the predetermined closed position.”
In regards to claim 2, line 3, the phrase “the one member” should be changed to “the case member,” in line 4, the phrase “the one member when the open-swing is started” should be changed to “the case member when the handle member begins to swing toward the predetermined open position,” and in line 5, the phrase “the one member side” should be changed to “the case member.”
In regards to claim 3, line 6, the word “fixed” should be changed to “attached.”
In regards to claim 4, line 6, the word “fixed” should be changed to “attached.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, line 6, it is unclear if the scope of the claim includes the feature of the elastic stopper holding the handle member because of the phrase “can hold.”  For examination purposes, the claim will be examined as requiring this feature and will be examined with the language set forth in the claim objection above.
In regards to claim 1, lines 6 and 7, it is unclear how the elastic stopper holds the handle member at the predetermined closed position against or in opposition to the urging device, when it is understood from the specification and the claim that the urging device also urges the handle toward the predetermined closed position and therefore is not in opposition to the holding by the elastic stopper.  For examination purposes, the claim will be examined with the language set forth in the claim objection above.
In regards to claim 1, line 10, it is unclear if the scope of the claim includes the feature of the receiving surface being brought into contact with the case member because of the phrase “can be brought.”  For examination purposes, the claim will be examined as requiring this feature and will be examined with the language set forth in the claim objection above.
In regards to claim 1, lines 10-12, it is unclear from the specification and drawings how the elastic stopper is attached to the case member so as to cooperate with the handle member, when the specification and drawings only provide support for the elastic stopper to be attached to the handle member so as to cooperate with the case member and will be examined as such.  See claim objections above.
In regards to claim 1, line 13, the phrase “formed into a shape” suggests a process of forming or manufacturing the stopper main body, which is not supported by the specification.  It seems as though this portion of the claim is meant to refer to the shape of the stopper main body and not a process of manufacturing, and will be examined as such.  See claim objection above.
In regards to claim 1, line 14, it is unclear which member is considered as the “one member.”  Based on the specification, it is understood from the specification that the “one member” refers to the case member, and will be examined as such.  See claim objection above.
In regards to claim 1, lines 14 and 15, the phrase “swinging in a closing direction thereof has reached the closed position” suggests that the receiving surface contacts the case member during the swinging movement, when it is understood from the specification that the receiving surface contacts the case member when the handle member reaches the predetermined closed position after being swung toward the predetermined closed position and will be examined as such.  See claim objection above.
In regards to claim 1, line 16, it is unclear what portion of the device applicant considers as the “one member side.”  It is understood from the specification that the lip part protrudes further toward the case member than the receiving surface, and will be examined as such.  See claim objection above.
In regards to claim 1, line 17, and claim 2, line 7, it is unclear what state of the handle device applicant considers as the “free state.”  The specification uses the term “free state,” but the specification and claim do not provide an explanation as to the position of the handle member during the free state such that one can ascertain what occurs during the free state.  The claim will be given a broad interpretation.
In regards to claim 1, line 18, it is unclear which member is considered as the “one member.”  Based on the specification, it is understood from the specification that the “one member” refers to the case member, and will be examined as such.  See claim objection above.
In regards to claim 1, line 19, it is unclear what applicant intends to claim with the phrase “starts open-swing thereof from the closed position.”  It is understood from the specification that the handle member swings toward the predetermined open position from the predetermined closed position, and will be examined as such.  See claim objection above.
In regards to claim 2, lines 3 and 4, it is unclear which member is considered as the “one member.”  Based on the specification, it is understood from the specification that the “one member” refers to the case member, and will be examined as such.  See claim objections above.
In regards to claim 2, line 4, it is unclear what applicant intends to claim with the phrase “when the open-swing is started.”  It is understood from the specification that the handle member begins to swing toward the predetermined open position, and will be examined as such.  See claim objection above.
In regards to claim 2, line 5, it is unclear what portion of the device applicant considers as the “one member side.”  It is understood from the specification that the lip part protrudes further toward the case member than the receiving surface, and will be examined as such.  See claim objection above.
In regards to claims 3 and 4, line 6 of each claim, the relationship between the stopper main body being “fixed” to a surface of the handle member, as recited in claims 3 and 4, and the elastic stopper being “attached” to the handle member, as recited in claim 1, is unclear from the claim language.  It is understood from the specification that the “fixing” of the stopper main body to the handle member is equivalent to the elastic stopper being “attached” to the handle member, and will be examined as such.  The claims should use consistent terminology.  See claim objections above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eychenne et al. (FR 2802562 A1) in view of Schaible (DE 20122422 U1).
In regards to claim 1, Eychenne et al. discloses a door handle device for a vehicle, the door handle device comprising: a case member 14, 30 that is to be fixed to a door main body 12, a handle member 16 that is pivotally supported on the case member so as to be capable of swinging between a predetermined closed position (Figure 2) and a predetermined open position (Figure 5), and an elastic stopper (component having portion 46 connected to portion 44 of the handle, Figures 2, 4, and 5) capable of holding the handle member at the predetermined closed position, wherein the elastic stopper includes a stopper main body (see enlarged portion of Figure 4 below) and a lip part (see enlarged portion of Figure 4 below) formed integrally with the stopper main body, the stopper main body having a receiving surface (see enlarged portion of Figure 4 below) that is capable of being brought into contact with and separated from the case member (capable of being brought into contact with notch 34), the stopper main body being attached to the handle member, the stopper main body is shaped so as to be capable of alleviating impact by bringing the receiving surface into contact with the one member when the handle member is swung toward and reaches the predetermined closed position (capable of contacting notch 34, Figure 4), and the lip part is formed so as to protrude further toward the case member than the receiving surface (the lip part protrudes or is located closer to the case member than the receiving surface, see enlarged portion of Figure 4 below) in a free state of the lip part (Figure 4), the lip part being capable of exerting a resilient force in a direction in which the receiving surface and the case member are separated from each other when the handle member starts to swing toward the predetermined open position from the predetermined closed position (the lip part is resilient or elastic, and is capable of exerting a force on portion 30 of the case member, Figures 4 and 5).  Eychenne et al. fails to disclose an urging device that urges the handle member toward the predetermined closed position.  Schaible teaches a door handle device having a handle member 6 that is urged toward a closed position (Figure 3) by an urging device (spring discussed in Paragraph 29 of the Computer Generated Translation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include an urging device or spring to urge the handle member of Eychenne et al. toward the predetermined closed position in order to aid in moving the handle member back to the closed position or a starting position.

    PNG
    media_image1.png
    744
    720
    media_image1.png
    Greyscale


In regards to claim 2, Eychenne et al. discloses that the receiving surface includes a specified receiving surface part (portion of the receiving surface cooperating with notches 34 in portion 30) that displaces relative to the case member in a direction substantially along a contact surface (notched contact surface of portion 30 facing the elastic stopper, Figure 4) between the receiving surface and the case member when the handle member begins to swing toward the predetermined open position, and the lip part is formed so as to protrude further toward the case member than the specified receiving surface part at least in a periphery of the specified receiving surface part in the free state of the lip part (Figure 4).
Allowable Subject Matter
Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claims 3 and 4.
In regards to claims 3 and 4, Eychenne et al. (FR 2802562 A1) fails to disclose that the handle member includes an arm part that protrudes toward an inner side of the case member through a first opening provided in the case member, the arm part having a tip part pivotally connected to an inner surface of the case member via a pivot shaft, the stopper main body includes a second opening through which the arm part is inserted, the stopper main body being fixed to a surface, opposing the case member, of the handle member, and the lip part is formed on an entire outer peripheral part of the stopper main body so as to surround the first and second openings.  The examiner can find no motivation to modify the device of Eychenne et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Conclusion
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        November 17, 2022